                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                  AT KNOXVILLE

UNITED STATES OF AMERICA                          )
                                                  )
v.                                                )     No.    3:06-CR-064
                                                  )
KEITHAN HUNTER                                    )

                            MEMORANDUM AND ORDER

       This criminal case is before the Court on the defendant’s August 16, 2019 motion

for sentence reduction. [Doc. 129]. Through counsel, the defendant asks the Court to

reduce his sentence pursuant to Section 404 of the First Step Act of 2018, Pub. L. No. 115-

391, 132 Stat. 5194, which retroactively applies certain provisions of the Fair Sentencing

Act of 2010, Pub. L. 111-220, 124 Stat. 2372.

       The United States has responded to the motion, ultimately deferring to the Court’s

discretion whether and to what extent to grant relief. [Doc. 131]. For the reasons that

follow, the defendant’s motion will be granted.

I.     Defendant’s Eligibility for First Step Act Relief.

       “Federal courts are forbidden, as a general matter, to modify a term of imprisonment

once it has been imposed, but the rule of finality is subject to a few narrow exceptions.”

Freeman v. United States, 564 U.S. 522, 526 (2011) (internal citation and quotation marks

omitted). One of those narrow exceptions is 18 U.S.C. § 3582(c)(1)(B), which provides

that “the court may modify an imposed term of imprisonment to the extent otherwise

expressly permitted by statute . . . .” The First Step Act, which was enacted on December

21, 2018, is one such statute.
          Section 404(b) of the First Step Act instructs that the “court that imposed a sentence

for a covered offense may, on motion of the defendant . . . , impose a reduced sentence as

if sections 2 and 3 of the Fair Sentencing Act of 2010 . . . were in effect at the time the

covered offense was committed.” A covered offense is “a violation of a Federal criminal

statute, the statutory penalties for which were modified by section 2 or 3 of the Fair

Sentencing Act of 2010 . . . , that was committed before August 3, 2010.” First Step Act,

§ 404(a). 1

          The defendant pled guilty to five counts of an eight-count Indictment (Counts One,

Two, Six, Seven, and Eight). Count One charged aiding and abetting the crime of

counterfeiting, in violation of 18 U.S.C. §§ 472 and 2. Counts Two and Six each charged

the defendant with possessing five grams or more of a mixture and substance containing a

detectable amount of cocaine base with the intent to distribute, in violation of 21 U.S.C. §§

841(a)(1) and 841(b)(1)(B). Count Seven charged possession of a firearm in furtherance

of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A). Count Eight charged

the defendant with being a felon in possession of a firearm and ammunition, in violation

of 18 U.S.C. § 922(g)(1).

          As to Counts Two and Six, prior to the Fair Sentencing Act, 21 U.S.C. § 841 (as

applied to the present defendant) mandated a sentence of 5 to 40 years’ imprisonment for

violations of section 841(a)(1) involving 5 grams or more of cocaine base. See 21 U.S.C.




1
    Section 404(c) of the First Step Act imposes additional limitations, none of which apply in this case.

                                                       2
§ 841(b)(1)(B)(iii) (2009). For 841(a)(1) violations involving less than 5 grams of cocaine

base, the statutory imprisonment range was zero to 20 years. See id. § 841(b)(1)(C). Since

the enactment of the Fair Sentencing Act, the 841(b)(1)(B)(iii) penalties now apply (as to

cocaine base) only to offenses involving 28 grams or more, and the 841(b)(1)(C) penalties

apply to cocaine base offenses involving less than that amount. See 21 U.S.C. § 841(b)

(2018); Dorsey v. United States, 567 U.S. 260, 269 (2012).

       As noted, the First Step Act defines a “covered offense” as “a violation of a Federal

criminal statute, the statutory penalties for which were modified by section 2 or 3 of the

Fair Sentencing Act of 2010 . . . ,” First Step Act, § 404(a). This Court agrees that

       eligibility under the language of the First Step Act turns on a simple,
       categorical question: namely, whether a defendant's offense of conviction
       was a crack cocaine offense affected by the Fair Sentencing Act. If so, the
       defendant is categorically eligible for consideration regardless of actual
       quantities. The particular quantities affect only the Court's discretionary call
       on whether to grant a reduction in sentence.

       ...

       . . . This is a categorial decision based on the type of prior conviction, not
       any particular quantity determination. The Court then determines whether to
       exercise its discretion to reduce the defendant's sentence.

United States v. Boulding, 379 F. Supp. 3d 646, 651, 654 (W.D. Mich. 2019).

       The instant defendant pled guilty on Counts Two and Six to possessing with the

intent to distribute five grams or more of cocaine base in violation of 21 U.S.C. §§

841(a)(1) and 841(b)(1)(B). Section 2 of the Fair Sentencing Act of 2010 modified the

statutory penalties for that federal criminal statute. See Fair Sentencing Act, 124 Stat.

2372. The defendant committed his crimes in 2004 and 2006. [Presentence Investigation
                                              3
Report (“PSR”), ¶¶ 19-20]. Thus, he was sentenced for “a covered offense” and is eligible

for First Step Act relief.

II.    Factual Background

       By judgment entered March 30, 2007, the Honorable James H. Jarvis imposed a net

imprisonment term of 262 months to be followed by a net term of 5 years’ supervised

release. That sentence consisted of 202 months on each of Counts One, Two, and Six, 120

months on Count Eight (with all of those terms to be served concurrently with one another),

and 60 months on Count Seven to be served consecutively to the other counts.

       The defendant’s guideline range was 262 to 327 months, based on the Career

Offender guideline range for his 924(c) offense. See U.S.S.G. § 4B1.1(c)(2) (Explaining

that the instant defendant’s guideline range would be his § 924(c) Career Offender range

because that range was higher than the sum of his § 841 Career Offender range and his 60-

month § 924(c) mandatory minimum). According to the Bureau of Prisons, the defendant

is presently scheduled for release on December 29, 2024.

III.   Analysis

       The defendant’s motion is authorized by the First Step Act because he was

sentenced for “a violation of a Federal criminal statute, the statutory penalties for which

were modified by section 2 or 3 of the Fair Sentencing Act of 2010 . . . , that was committed

before August 3, 2010.” First Step Act, § 404(a). Specifically, the defendant’s statutory

term of imprisonment for Counts Two and Six was reduced by section 2 of the Fair

Sentencing Act from a mandatory 5 to 40 years to a range of zero to 20 years.

                                             4
        However, the defendant’s guideline range remains the same. As noted by the parties

[doc. 129, p.7; doc. 131, p.5], the defendant remains subject to the § 924(c) Career Offender

range of 262 to 327 months. See U.S.S.G. § 4B1.1(c)(2).

        The defendant correctly argues that the Court can nonetheless exercise its discretion

to impose a reduced sentence based on post-offense rehabilitation, see, e.g., Pepper v.

United States, 562 U.S. 476, 490 (2011), and the United States concedes that point. [Doc.

131, p.5]. The Court has therefore considered the filings in this case, along with the

relevant 3553(a) factors. The Court has also reviewed the defendant’s Bureau of Prisons

SENTRY Report and has familiarized itself with the defendant’s PSR. Having done so,

the Court will grant the defendant’s motion. 2

        The defendant’s PSR is alarming, but it appears by all accounts that he has

thoroughly transformed himself while in Bureau of Prisons custody. During his almost

thirteen years of post-sentencing incarceration, he has incurred zero disciplinary sanctions.

His security classification is “minimum.” He has completed meaningful rehabilitative

programming including anger management and victim impact classes, along with a 4,000-

hour machinery apprenticeship. The Court could not be more pleased.

IV.     Conclusion

        For the reasons provided herein, the defendant’s motion for sentence reduction [doc.

129] is GRANTED. The defendant’s net term of imprisonment is reduced to 214 months.


2
  The defendant’s request for a plenary resentencing hearing will, however, be denied. The First Step Act
does not expressly require such a proceeding, and the Court does not find one necessary in this case. See
United States v. Alexander, ___ F.3d ___, No. 19-1522, 2019 WL 8135307, at *2-3 (6th Cir. Oct. 18, 2019).

                                                   5
This term consists of reduced terms of 154 months as to Counts One, Two, and Six,

120 months as to Count Eight (with all of these terms to be served concurrently with one

another), and 60 months as to Count Seven to be served consecutively to the other counts,

for a total effective sentence of 214 months.

       Further, while on supervised release, the defendant shall be subject to the following

additional special condition of supervision:

       The defendant shall submit his person, property, house, residence, vehicle,
       papers, computers [as defined in 18 U.S.C. § 1030(e)(1)], other electronic
       communications or data storage devices or media, or office, to a search
       conducted by a United States Probation Officer or designee. Failure to submit
       to a search may be grounds for revocation of release. The defendant shall
       warn any other occupants that the premises may be subject to searches
       pursuant to this condition. An officer may conduct a search pursuant to this
       condition only when reasonable suspicion exists that the defendant has
       violated a condition of his supervision and that the areas to be searched
       contain evidence of this violation. Any search must be conducted at a
       reasonable time and in a reasonable manner.

       Except as provided herein, all provisions of the judgment entered March 30, 2007,

shall remain in effect.

       IT IS SO ORDERED.

                                                        ENTER:



                                                               s/ Leon Jordan
                                                        United States District Judge




                                               6
